         Case 1:17-cv-00080-SPW Document 140 Filed 08/05/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  WILDEARTH GUARDIANS and
  MONTANA ENVIRONMENTAL                           CV 17-80-BLG-SPW
 INFORMATION CENTER,

                       Plaintiffs,                 ORDER RE DEFENDANT-
                                                   INTERVENOR'S MOTION
  vs.                                              TO STAY PENDING APPEAL


 DEB HAALAND,in her official
  capacity of Secretary ofthe Interior, et
  ai.

                       Defendants,
    and


 SPRING CREEK COAL,LLC,and
 NAVAJO TRANSITIONAL ENERGY
 COMPANY,LLC,

                       Intervenors.




        Before the Court is Defendant-Intervenor Navajo Transitional Energy

Company's("NTEC")Motion to Stay the Court's February 3, 2021 Order pending

appeal, filed April 5,2021.(Doc. 104). Plaintiffs responded in opposition to the

Motion on May 7, 2021.(Doc. 116). NTEC filed a reply on May 28, 2021 (Doc.

120)and the Court held oral argument on the matter on July 23, 2021. The matter
Case 1:17-cv-00080-SPW Document 140 Filed 08/05/21 Page 2 of 5
Case 1:17-cv-00080-SPW Document 140 Filed 08/05/21 Page 3 of 5
Case 1:17-cv-00080-SPW Document 140 Filed 08/05/21 Page 4 of 5
Case 1:17-cv-00080-SPW Document 140 Filed 08/05/21 Page 5 of 5
